Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action responds to an argument/amendment filed on 05/20/2021.



Acknowledgement
The argument/amendment to claims 1 and 12 filed on 5/20/2021, responding to the office action mailed on 5/20/2021, has been entered into the record. The present office action is made with all the suggested argument/amendments being fully considered. Accordingly, pending in this office action are claims 1-16, 32-35.

Action is Final
Applicant’s argument to claim 1 and amendment to claim 12 filed on 5/20/2021 is acknowledged and have been fully considered. However, upon further review and consideration, it revealed that the argument and amendments fail to overcome the cited reference, Lin. So, non-final rejection sent on 4/1/2021 is repeated and arguments made by applicants are rebutted under this office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 12, 14, 15 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2016/0336320; Lin hereinafter).

With regard to claim 1, Lin discloses a semiconductor device (e.g. Fig.12B with corresponding texts), comprising: 
a first gate pattern 40 (left-side one; para[0012]) and 
a second gate pattern 40 (right-side one; para[0012]) on 
a substrate 10 (para[0012]), the first gate pattern 40 and the second gate pattern 40 being spaced apart (spaced apart by 60) from each other; and 
a separation pattern 60 (para[0025]) that separates the first gate pattern 40 and the second gate pattern 40 from each other, wherein the first gate pattern 40 includes 
a first high-k dielectric pattern (Fig.12B, para[0019]; high-k dielectric is not labeled but on top of the fin structure 20. It is a conformal layer that is in contact with the gate metal layer 40. High-k gate dielectric layer is labeled as 30 in Fig.1A and 105 in Fig.5A) and 
a first metal-containing pattern 40 (left side one; para[0020]) on the first high-k dielectric pattern, the first metal-containing pattern 40 covering a 
a second high-k dielectric pattern (Fig.12B, para[0019]; high-k dielectric is not labeled but on top of the fin structure 20. It is a conformal layer that is in contact with the gate metal layer 40. High-k gate dielectric layer is labeled as 30 in Fig.1A and 105 in Fig.5A) and 
a second metal-containing pattern 40 (right side one; para[0020]) on the second high-k dielectric pattern, and wherein the separation pattern 60 is in direct contact with the first metal-containing pattern 40 (Fig.12B shows that the separation pattern is in contact with the metal layer 40) and spaced apart from (Fig.12B shows that the separation pattern is spaced apart from the high-k dielectric pattern because non labeled high-k dielectric pattern (though this very same layer is labeled as 30 and 105 in Fig.1A and 5A respectively) is only on top and sidewall of the fin pattern 20. The non-labeled high-k dielectric pattern is not extended to the separation pattern in Fig.12B) the first high-k dielectric pattern.

With regard to claim 2, Lin discloses the semiconductor device as claimed in claim 11, wherein: the second metal-containing pattern 40 covers a sidewall of the second high-k dielectric pattern (Fig.12), the separation pattern 60 is in direct contact with the second metal-containing pattern 40 and spaced apart from the second high-k dielectric pattern (Fig.12); and the bottommost surfaces of the first and second metal-containing patterns 40 being level (Fig.12B) with bottommost 

With regard to claim 3, Lin discloses the semiconductor device as claimed in claim 1, wherein the first gate pattern 40 and the second gate pattern 40 are elongated in a first direction (Fig.12A; Y-direction) and placed on an imaginary straight line (Fig.12A).

With regard to claim 4, Lin discloses the semiconductor device as claimed in claim 3, wherein: the first gate pattern 40 has a first width parallel to a second direction (Fig.12A; X-direction) intersecting the first direction, and the separation pattern 60 has a second width (Fig.12A) parallel to the second direction (Fig.12A), the second width being equal to or greater than the first width (Fig.12A shows greater).

With regard to claim 9, Lin discloses the semiconductor device as claimed in claim 1, further comprising: 
first active fins 20 (left side ones; para[0032]) that protrude from the substrate 10; and 
second active fins 20 (right side ones; para[0032]) that protrude from the substrate 10, wherein the first gate pattern 40 crosses over the first active fins 20, wherein the second gate pattern 40 crosses over the second active fins 20, and wherein 
a first distance between one of the first active fins 20 that is most adjacent to the second gate pattern 40 and one of the second active fins 20 that is most adjacent to the first gate pattern 40 is greater (Fig.12B) than a second distance between the first active fins 20 that are adjacent to each other.

With regard to claim 12, Lin discloses a semiconductor device (Fig.12 with corresponding texts), comprising: 
First active fins 20 that protrude from a substrate 10; 
second active fins 20 that protrude from the substrate 10 and are spaced apart from the first active fins 20; 
a first gate pattern 40 (left one) that crosses over the first active fins 20 and is elongated in a first direction (Y-direction); 
a second gate pattern 40 (right one) that crosses over the second active fins 20 and is elongated in the first direction (Y-direction); and 
a separation pattern 60 between the first gate pattern 40 and the second gate pattern 40, wherein the first gate pattern 40 includes 
a first high-k dielectric pattern (para[0019]), and wherein the separation pattern 60 is spaced apart (Fig.12B shows that the separation pattern 

With regard to claim 14, Lin discloses the semiconductor device as claimed in claim 12, wherein: the first gate pattern 40 further includes a first metal-containing pattern (para[0020]) on the first high-k dielectric pattern, wherein the second gate pattern 40 includes a second high-k dielectric pattern and a second metal-containing pattern (para[0020]) on the second high-k dielectric pattern, and wherein the separation pattern 60 is in contact with (Fig.12) both the first metal-containing pattern and the second metal-containing pattern.

With regard to claim 15, Lin discloses the semiconductor device as claimed in claim 12, wherein: the first gate pattern 40 has a first width parallel to a second direction (X-direction) intersecting the first direction (Y-direction), and the separation pattern 60 has a second width parallel to the second direction (X-direction), the second width being equal (Fig.12) to or greater than the first width.


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin in view of Yu et al (US 2017/0125411; Yu hereinafter).

With regard to claim 5, Lin discloses the semiconductor device as claimed in claim 4, wherein at least a portion (width portion) of the separation pattern extends in the second direction (X-direction) but fail to disclose the separation pattern having a linear shape when viewed in plan view. However, e.g. Fig.10C of Yu discloses the separation pattern 155 having a linear shape (Fig.10C) when viewed in plan view (Fig.10C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the separation pattern as a linear shape as it is one of the common design choice inn the art.

.

Allowable Subject Matter
Claims 11, 13, 32, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	Claim 11 would be allowable because it recites “wherein: the first high-k dielectric pattern extends to contact a sidewall of the first metal- containing pattern, the first high-k dielectric pattern extending only on a portion of a bottommost surface of the first metal-containing pattern, and the second high-k dielectric pattern extends to contact a sidewall of the second metal- containing pattern, the second high-k dielectric pattern extending only on a portion of a bottommost surface of the second metal-containing pattern” in combination with other elements of the base claim 1.

		Claim 13 would be allowable because it recites “wherein: the first gate pattern further includes a first metal-containing pattern on the first high-k dielectric pattern, the first high-k dielectric pattern extending only on a portion of a bottommost surface of the first metal-containing pattern, and the first metal-containing pattern is between the separation pattern and a sidewall of the first high-k dielectric pattern” in combination with other elements of the base claim 12.

	Claim 32 would be allowable because it recites “wherein the first high-k dielectric pattern has an upper sidewall and a lower sidewall that are spaced apart from the separation pattern, the lower sidewall being offset from the upper 

Claim 33 would be allowable because it recites “wherein the first gate pattern further includes a first gate capping pattern on the first metal-containing pattern, the first gate capping pattern being in direct contact with a sidewall of the separation pattern” in combination with other elements of the base claim 1.

Claim 35 would be allowable because it recites “wherein the first gate pattern further includes a first gate capping pattern on the first metal-containing pattern, the first gate capping pattern being in direct contact with a sidewall of the separation pattern” in combination with other elements of the base claim 12.
Response to Arguments

Applicant's arguments with respect to claims 1 and 12 have been fully considered but they are not persuasive.

On page 12 of the applicant remark filed on 5/20/2021, applicant argued that the Lin reference does not disclose or suggest a separation pattern in direct contact with the first metal-containing pattern and spaced apart from the first high-k dielectric pattern, as recited in original claim 1. Applicant’s above arguments have been fully considered but found not persuasive. As indicated in the rejection, Fig.12B shows that the separation pattern 60 is in contact with the 

On page 13 of the applicant remark filed on 5/20/2021, Lin reference would fail to disclose or suggest a dielectric layer conformal both on the active fins and between the active fins, as now recited in claim 12. Applicant’s above arguments have been fully considered but found not persuasive. Fig.12B shows the non-labeled high-k dielectric pattern is both on top of the fin and on the sidewalls of the fin and indeed it is conformal and between the fins.Thus, the Examiner still believes that Lin discloses the subject matter of claims 1 and 12.








Conclusion
5.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selim Ahmed whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896